Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are objected to because of the following informalities:  in claim 1, 8, “an” should be – one --; line 10, “a passive” should be – one passive --; lines 11 and 12, it is unclear what “thereto” and “thereof” refer to; penultimate line, “a” and “an” should be – one --; last line, -- the – should be inserted before “outer”.  Similar changes should be made in the remaining claims, for clarity and readability.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Swearingen 8174132 in view of Pai 5340325.
Regarding claims 1, 6, 9 and 14, Van Swearingen (front page) substantially discloses the claimed invention, including a coaxial cable connector, configured for connection to an RF port, comprising: an outer sleeve 29 having a proximal outer sleeve end opening and a distal outer sleeve end opening, electrically coupled to ground, configured for mounting of a coaxial cable thereto; a nut 3, rotatably assembled to the proximal outer sleeve end opening of the outer sleeve, configured for mounting to the RF port; and at least a passive element 11 (forming a capacitor – see claim 1) having a proximal lead and a distal lead, both, electrically coupled thereto and extending in opposite directions thereof, at least partially encompassed by the nut and outer sleeve, electrically coupled to the at least an electronic component (described below), wherein the at least a passive element, at least an electronic 
Regarding claims 7 and 15, Van Swearingen (as modified by Pai) discloses a protection (from noise) circuit.
Regarding claims 8 and 16, Van Swearingen discloses outer sleeve 29 is cylindrically shaped.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Swearingen in view of Pai as applied to claims 1 and 9 above, and further in view of Yeh 6334791.
Yeh discloses coaxial connector with chip resistor 44, and to form the Van Swearingen (as modified by Pai) resistor as a chip resistor thus would have been obvious, to eliminate noise. 
Claims 2-4 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches the barrel-shaped sleeve component; nor the dielectric assembly structure; in combination with the rest of the subject matter of the respective base claim.
The other references cited on Form 892 disclose similar coaxial connectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY F PAUMEN/               Primary Examiner, Art Unit 2833